IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39295

STATE OF IDAHO,                                   )      2012 Unpublished Opinion No. 651
                                                  )
       Plaintiff-Respondent,                      )      Filed: October 1, 2012
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
LARRY HAROLD GILMAN, JR.,                         )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
       Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy Hansen, District Judge.

       Order relinquishing jurisdiction, affirmed; order denying Idaho Criminal Rule 35
       motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Larry Harold Gilman pled guilty to felony possession of a controlled substance. Idaho
Code § 37-2732(c). The district court sentenced Gilman to a unified term of seven years, with
two years determinate, and retained jurisdiction. At the conclusion of the period of retained
jurisdiction, the district court relinquished jurisdiction. During the jurisdictional review hearing,
Gilman orally made an Idaho Criminal Rule 35 motion for reduction of his sentence, which the
district court denied. Gilman appeals, contending the district court abused its discretion in
relinquishing jurisdiction and in denying his Rule 35 motion.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district


                                                 1
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594,
596-97 (Ct. App. 1990). The record in this case shows that the district court properly considered
the information before it and determined that probation was not appropriate. We hold that
Gilman has failed to show that the district court abused its discretion in relinquishing
jurisdiction.
        A motion for reduction of sentence under Idaho Criminal Rule 35 is essentially a plea for
leniency, addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319,
144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information presented with Gilman’s Rule 35 motion, we conclude no
abuse of discretion has been shown.
        Therefore, the order of the district court relinquishing jurisdiction and the district court’s
order denying Gilman’s Rule 35 motion are affirmed.




                                                  2